United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1818
                                   ___________

John H. Bynum,                          *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
McElroy Metal; Monarch Metal            *
Buildings, Inc.; Steve Miller,          *      [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                         Submitted: February 19, 2001
                             Filed: March 6, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        John Bynum appeals the District Court’s1 adverse grant of summary judgment
in his employment discrimination action. Having reviewed the record and the parties’
submissions on appeal, we conclude summary judgment was proper. Accordingly, we
affirm. See 8th Cir. R. 47B.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-